Case 3:18-Cv-01287-B.]D-.]BT Document 1 Filed 11/01/18 Page 1 of 4 Page|D 1

...r]

ll.-ED

UNITED sTATES nlSTRIcT coUnT
MIDDLE DISTRICT oF FLORIDA 29 l ° t:U" ~l p;; ; , 6
JAcKsoNvILLE DIVISION

Civil Case Number: Wjj

 

 

Jasmine I-Iapgood,

Plaintiff,
vs.

Realpage Inc. dba Leasingdesk Screening,

Defendant.

 

COMPLAINT

For this Complaint, Plaintiff, Jasmine Hapgood, by undersigned counsel, states as
follows:

,l§l§ ISDICTION

i. This action arises out of Dei`endant’s violation of the Fair Credit Reporting Act,
15 U.S.C. § 1681, et seq, (the “FCRA”).

2. Jurisdiction is proper pursuant to 28 U.S.C. § l33l.

3. Venue is proper in this District pursuant to 28 U.S.C. § l391(b) in that Defendant
transacts business in this District and a substantial portion of the acts giving rise to this action
occurred in this District.

PARTIE§

4. Plaintiff, Jasrnine Hapgood (“Plaintiff"), is an adult individual residing in
Jacksonville, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1681a(c).

5. Defendant, Realpage In_c. dba Leasingdesk Screening (“Realpage” or

“Defendant”), is a Texas business entity with an address of 2201 Lakeside Boulevard.

Case 3:18-Cv-01287-B.]D-.]BT Document 1 Filed 11/01/18 Page 2 of 4 Page|D 2

Richardson Texas 75007-1915. Realpage is a consumer reporting agency as the term is defined
by 15 U.S.C. § l681(a)(f) and a reseller as the term is defined by 15 U.S.C. § l681(a)(u).
Realpage is regularly engaged in the business of assembling, evaluating, and dispersing
information concerning consumers for the purpose of furnishing consumer reports, as defined

by 15 U.S.C. § l681(a)(d), to third parties.

ALLEGATIONS APPL<ICABLE TO ALL COUNTS

6. Within the last year, Plaintiff became interested in relocating and began apartment
hunting.
7. In July 2018, the apartment community Plaintiff was interested in submitted

Plaintiff’ s information to Defendant for a routine background check.

8. Defendant performed the background check and furnished the results to the
apartment community.

9. Upon receipt of the report, Plaintiff was denied the apartment

10. However, the information provided by Defendant is inaccurate

ll. The report lists two eviction cases against Plaintiff. However, the report does not
list that the eviction proceedings were dismissed

12. In addition to being denied housing, Plaintiff has suffered actual damages in the
form of harm to reputation and emotional distress, including anxiety, frustration, embarrassment
and humiliation.

l3. Defendant failed to take any steps to verify the accuracy of the information

contained in Plaintif`f" s report.

Case 3:18-Cv-01287-B.]D-.]BT Document 1 Filed 11/01/18 Page 3 of 4 Page|D 3

14. At all times pertinent hereto, the conduct of Defendant, as well as that of its
agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent
disregard of federal law.

COUN I

VIOLATIONS ()F T§E FAIR CREDIT REPO§TING ACT -
15 U.S.C. § 1681, et seg.

15. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
as though fully stated herein.

16. 15 U.S.C. § 1681e(b) provides that “[w]henever a consumer reporting agency
prepares a consumer report it shall follow reasonable procedures to assure maximum possible
accuracy of the information concerning the individual about whom the report relates.”

17. In addition, 15 U.S.C. § 1681d(d)(3) provides that “a consumer reporting agency
shall not furnish an investigative consumer report that includes information that is a matter of
public record and that relates to an arrest, indictment, conviction, civil judicial action, tax lien, or
outstanding judgment, unless the agency has verified the accuracy of the information during the
30~day period ending on the date on which the report is furnished.”

18. Defendant violated §§ 1681e(b) and l681d(d)(3) of the FCRA by failing to follow
reasonable procedures to assure maximum accuracy of the information contained in its report
and by failing to verify the accuracy of the information contained in its report.

19. These failures directly prevented Plaintiff from securing housing, which has
damaged Plaintiff.

20. As a result of Defendant’ violations of §§ 1681e(b) and l681d(d)(3) of the FCRA,
Plaintiff is entitled to damages, costs, and attomey’s fees pursuant to 15 U.S.C. §§ 1681n and

16810.

Case 3:18-Cv-01287-B.]D-.]BT Document 1 Filed 11/01/18 Page 4 of 4 Page|D 4

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

»-n

Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);

2. Actual damages pursuant to 15 U.S.C. § 16810(a)(1);

3. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

4. Attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and
16810(a)(2); and

5. Such other and further relief as may be just and proper.

TR_IAL BY JURY DEMANDED ON ALL COUNTS

Dated: October 24, 2018
Respectfully submitted,

By /s/ Tamra Givens
Tarnra Givens, Esq.
Florida Bar No. 657638
43 Danbury Road
Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424

tgivens@ lemberglaw.com

